DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 6/18/2021 have been entered.  In the amendment, the specification has been amended.  New claim 21 has been added. 
The objections to the specification have been withdrawn. 

Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive. 
As to Applicant’s remarks: 
On page 10, in the first paragraph, an assertion is made that "enhanced autocorrelation" is not recited in claims, nor is the associated functionalityt required by any claim (lines 2-5).  In lines 1-15, a distinction is asserted, but not explained.  In lines 16-19 Applicant makes an assertion about application of a method, but does not clearly explain how this goes beyond the reference algorithm,
As to page 10, second and third paragraphs, this is merely a self-serving allegation as to the 112(a) rejection, and an assertion as to non-clarity of the Office’s setting forth of lack of possession and enablement issues. 
On page 11, in the sixth paragraph, Applicant mischaracterizes the Office Action by asserting that the Office Action appears to indicate that enhanced autocorrelation can only be understood to refer specifically to Tolonen; the Office Action language is “[T]he specification alludes to an enhanced autocorrelation method as known, but it appears that the Tolonen article is the only one to use the term "enhanced autocorrelation". Moreover, the Tolonen article may be specific to an application relating to, e.g., speech or music, where an audio signal is divided into two channels based on a frequency of 1 kHz (low-frequency channel and high-frequency channel). For gunshots, which are impulsive, the bandwidth is significantly higher than that of speech, and no guidance is provided by the inventors as to how Tolonen would have to be applied and/or modified to make Applicant's invention work.”  The Office Action then goes on in the next several paragraphs to elaborate on this. 
On page 11 of Applicant’s Remarks, in the seventh paragraph, Applicant merely mentions an Office Action reference to one of the specification’s assertions that enhanced autocorrelation was "known" (without any evidence anywhere in the specification, beyond reference to the Tolonen article, to support these assertions). 
On page 12, in the first paragraph, the red herring is introduced, to wit that Applicant thinks it's unclear whether the Office Action is, on the one hand, arguing that “the language of these statements is unclear or, on the other hand, disputing the factual accuracy of the notion that enhanced autocorrelation was known”, however, if either is true, then there is neither possession shown nor enablement provided. 
On page 12, in the second paragraph, Applicant presents a straw man argument, but neither antecedent nor consequent of the proposition is shown by Applicant to be false. 
On page 12, in the third paragraph, Applicant makes the allegation that the basis for the assertion is not clear, even though the documents in discussion and on the record - with reference to explication of "enhanced autocorrelation" - are only Tolonen and the specification.  MPEP 2163.01 provides the guidance that the specification must reasonably convey to the artisan that the inventor had possession of the invention at the time of filing.  Mere assertion that the subject matter in question was “known” does not reasonably convey such possession. 
On page 12, the fifth paragraph is rife with mere assertion, but there is still no explanation or elaboration in the specification of how the invention is sufficiently possessed and enabled by mere statement that “enhanced autocorrelation” “is known”.    The assertion that it is known "based on harmonics" raises a question as to whether Applicant takes "harmonics" as a reference; going on, Applicant’s reference to further mention filtering data by determining pitches based on frequency is tautological - a pitch of, e.g., A-440 is characterized by a frequency of 440 Hz.  Different instruments - e.g., violin, piano, trumpet, a vocal artist - playing or voicing a note of A-440 will have different timbres, and thus different harmonics, but all will be playing a pitch of A-440 with a fundamental frequency of 440 Hz.  Returning to Applicant’s assertion, "a known method is employed” to filter data by determining pitches based on frequency, the specification provides no further elaboration as to how filtering data by determining pitches based on frequency goes beyond simply reciting the term enhanced autocorrelation and alluding again to enhanced autocorrelation methods being known.  Applicant ends the paragraph with "In defining "enhanced autocorrelation," particular details are first provided independent of Tolonen. Then Tolonen is mentioned as an example" but nothing in the paragraph suffices to show that the specification "goes beyond" mere mention to reach the level of adequate possession and enablement. 
On page 12, in the sixth and seventh paragraphs, Applicant’s disputation is noted, bur Applicant’s remarks are insufficient to support such disputation. 
On page 12, in the eighth paragraph, Applicant provides mere assertion, and this is not persuasive.  Applicant is invited to provide evidence to support this assertion (e.g., in the way of a declaration by an independent expert that Tolonen in combination with the specification and Applicant's remarks (to the extent support by the specification) suffice to apprise an ordinarily skilled artisan of Applicant's possession of the claimed invention and its enablement, or by providing further reference(s) beyond Tolonen to have shown such possession and enablement before the effective filing date of the invention. 
On page 13, in the first paragraph, Applicant’s mere repetition adds nothing. 
On page 13, in the second through fifth paragraphs, an apparent reference to numbered paragraph 8 in the Office Action is made, requesting clarification.  Applicant’s attention is drawn to numbered paragraphs 9 and 10 in the Office Action for the discussed errors and omissions. 
On page 13, in the sixth through eighth paragraphs, Applicant’s disputation is not persuasive, and the comments made in the Office Action still stand. 
In the paragraph spanning pages 13 and 14, Applicant merely cited from the Office Action. 
On page 14, in the first paragraph beginning on the page, Applicant again declines to address the Office Action other than to reiterate that "enhanced autocorrelation methods are known".
On page 14, in the second and third paragraphs, the relevance should be clear; the specification paragraph under discussion purports to describe relevant subject matter, the Office Action seeks clarification of the particular language cited, and expresses the seeking of that clarification as a question.  How is its relevance to Applicant not clear? 
On page 13, in the next to last paragraph: Again, Applicant is invited to provide a declaration or additional reference to support Applicant's assertion that the intended meaning would be clear to one skilled in the art; although Applicant mentions enhanced autocorrelation to support his contention of clarity to an ordinarily skilled artisan, such appeal to "enhanced autocorrelation" for support of Applicant's contention is problematic, see the earlier discussion above and in the Office Action with respect to possession and enablement. 
On page 15: Applicant sidesteps materially addressing how a microphone can have an RMS, other than by again asserting - without evidence - that one of ordinary skill in the art would have known what Applicant meant.  Applicant further asserts that it would have been known from context; but similar expressions (e.g., “Calculate RMS of Mic 2”) appear in each of FIGS. 2-4 associating "RMS" with a microphone, and not with a microphone signal; these expressions likewise provide “context”.  It is, again, not clear that Applicant actually has a grasp of the invention and its subject matter.  
Applicant goes on to discuss other mentions in the specification of "RMS" but declines to address the examiner's question concerning "the RMS stays high". 
Thus, Applicant's contention that "the claimed invention has been described with sufficient particularity such that one skilled in the art would have recognized that Applicant had ..." (page 16, final paragraph) is not persuasive. 
The rejections under 35 U.S.C. 112(a) are maintained.
With regard to applicant's mention of MPEP 2173.06, no claims can be identified as allowable at this point, regardless of whether rejections based on prior art have been set forth by the examiner.  Applicant is free to draw the conclusion that no prior art to support such rejection(s) has been found, but, as Applicant is no doubt aware, amendments to the claims can trigger additional search for prior art and may properly lead to rejections based on prior art being set forth in a subsequent Office Action. 

Claim Objections
Claim 21 is objected to because of the following informalities: 
Line 16: “zero; and” appears instead of “zero;” 
Line 18: “analyzed” appears instead of “analyzed; and”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Paragraph [0015] of the specification makes reference to an article by Tolonen et al., not listed in any IDS, nor was a copy provided.  The specification alludes to an enhanced autocorrelation method as known, but it appears that the Tolonen article is the only one to use the term "enhanced autocorrelation”.  Moreover, the Tolonen article may be specific to an application relating to, e.g., speech or music, where an audio signal is divided into two channels based on a frequency of 1 kHz (low-frequency channel and high-frequency channel).  For gunshots, which are impulsive, the bandwidth is significantly higher than that of speech, and no guidance is provided by the inventors as to how Tolonen would have to be applied and/or modified to make Applicant’s invention work. 
In addition, there are significant errors and omissions in Applicant’s disclosure, as briefly discussed in the next two numbered items. 
Paragraph [0016], first sentence, states that a maximum value of “the enhanced autocorrelation is determined”.  In Tolonen, both the low channel and the high channel are used to finally obtain the “enhanced correlation”, it appears, and it is not clear how “enhanced autocorrelation” vs. standard correlation is needed to “establish a peak in this frequency range” (i.e., 15 kHz - 25 kHz).  Paragraph [0016] then goes on to describe that “all amplitudes … are summed”; presumably this means that all values of signal, when expressed in a frequency domain, are summed.  Isn’t this just proportional to net acoustic power in that frequency range?  It is not clear that Applicants understand this, or indeed if this is what Applicants mean or intend. 
In paragraph [0017], the term “the RMS of microphone” is used (lines 6 and 7).  A microphone is a physical device, a tangible thing; how can it have a root mean square (RMS)?  It may be that Applicants mean that an RMS value of a microphone signal is calculated, but this is not clear; moreover, is this in a time domain or in a frequency domain?  Worse, in line 13, it is stated: “the RMS stays high” – the RMS what? Voltage amplitude? Digital value of signal on some arbitrary, unspecified scale? dB FS? This is not made clear.  This lack of specificity continues throughout the remainder of the specification, where terms such as, for example, “average RMS” are used without elaboration (“averaging multiple RMS values or points” still leaves uncertainty as to what these are values of, and how measured). 
In view of these defects, it cannot be said that the inventors have possession of the claimed invention, thus the application fails to satisfy the written description requirement. 
In a similar way, due to the errors and omissions, it would appear that undue experimentation would be necessary to practice Applicant’s invention; e.g., Tolonen et al. no doubt invested a significant amount of effort before a publication-quality article could be submitted to a peer-reviewed journal -- it is not clear that the work of Tolonen is transferable to the present situation with only routine effort of an ordinary artisan, in view of the errors in this application.  Consequently, the application fails to satisfy the enablement requirement. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the entire window" in line 18.  There is insufficient antecedent basis for this limitation in the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645